     Case 2:21-cv-00229-TLN-CKD Document 12 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE MO’NIQUE WILLIAMS                          No. 2:21-cv-00229-TLN-CKD
      MOOTRY,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      JOSHUA DAVID BENBROOK, et al.,
15
                         Defendants.
16

17

18          Plaintiff Lonnie Mo’Nique Williams Mootry (“Plaintiff”), a state prisoner proceeding pro

19   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On May 19, 2021, the magistrate judge filed findings and recommendations to deny

23   Plaintiff’s request to proceed in forma pauperis. (ECF No. 10.) Plaintiff did not object to the

24   findings and recommendations. On July 8, 2021, the Court adopted the findings and

25   recommendations in full and granted Plaintiff 14 days within which to pay the filing fee for this

26   action. (ECF No. 11.) Plaintiff was warned that failure to do so would result in dismissal. (Id.)

27   ///

28   ///
     Case 2:21-cv-00229-TLN-CKD Document 12 Filed 08/31/21 Page 2 of 2


 1          The 14-day period has now expired, and Plaintiff has not paid the filing fee. Accordingly,

 2   IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. The Clerk of the

 3   Court is directed to close this case.

 4          IT IS SO ORDERED.

 5   Date: August 31, 2021

 6

 7

 8
                                             Troy L. Nunley
 9                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
